Case 6:20-cv-06059-RTD Document 22                        Filed 06/09/21 Page 1 of 2 PageID #: 140



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

STEVEN C. HAYES                                                                                PETITIONER


v.                                        Civil No. 6:20-cv-06059


DEXTER PAYNE, Director,
Arkansas Department of Correction                                                            RESPONDENT


                                                  ORDER
        Now before the Court is the Report and Recommendation filed August 31, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 9).

Petitioner proceeds in this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §2254 pro se. After

considering the Petition (ECF No. 1) and the response filed in opposition (ECF No. 8), Judge Bryant found

that the allegations raised in the Petition failed to state a claim upon which habeas relief could be granted,

and he recommended that the Petition should be denied in its entirety.

        On November 23, 2020, the Court issued an Order (ECF No. 10) adopting the Report and

Recommendation (ECF No. 9) in toto and denying the Petition for Writ of Habeas Corpus (ECF No. 1).

On December 15, 2020, the Petitioner filed a Motion for Reconsideration (ECF No. 11), and the motion

was granted (Order, ECF No. 12).

        Plaintiff filed his objections to the Report and Recommendation on February 22, 2021. (ECF No.

21). Upon review, Plaintiff’s objections are merely restatements of arguments contained within the petition

(ECF No. 1) and offer no error of law or fact from which the Court finds it necessary to depart from the

Report and Recommendation. Therefore, the Court adopts the Report and Recommendation (ECF No. 9)

in toto. Accordingly, it is hereby ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 1) is

DENIED in its entirety.

        IT IS SO ORDERED this 9th day of June 2021.



                                                      1
Case 6:20-cv-06059-RTD Document 22         Filed 06/09/21 Page 2 of 2 PageID #: 141




                                 /s/ Robert T. Dawson
                                 ROBERT T. DAWSON
                                 SENIOR U.S. DISTRICT JUDGE




                                       2
